Case 1:18-cv-01322-JLK-NYW Document 177 Filed 02/08/21 USDC Colorado Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 18-cv-01322-JLK-NYW

   ABRIL ANCHONDO-GALAVIZ,

          Plaintiff,

    v.

   STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

          Defendant.



                       OPINION AND ORDER ON PRETRIAL MOTIONS
   Kane, J.

          This civil action arises out of an insurance dispute between Plaintiff Abril Anchondo-

   Galaviz and her insurer, Defendant State Farm Automobile Insurance Company, regarding her

   first-party claim for underinsured motorist (“UIM”) benefits following an automobile collision

   on February 27, 2013. Initially, the presiding judge was Judge Richard P. Matsch; I consider his

   findings sound and abide by them in this Order. The nature of the dispute has been clearly set out

   in the Recommendation of Magistrate Judge Wang denying Ms. Anchondo-Galaviz’s Motion for

   Summary Judgment. (ECF No. 130 at 1-2).

          Presently before me are the parties’ pretrial motions: three from each party.

   Undergirding these contentious motions are the persistent efforts of the attorneys to vilify their

   opponents. After considering the motions in full, I am granting one of Ms. Anchondo-Galaviz’s

   motions in part, granting one of State Farm’s motions, and ordering a Daubert hearing.




                                                    1
Case 1:18-cv-01322-JLK-NYW Document 177 Filed 02/08/21 USDC Colorado Page 2 of 10




                              MS. ANCHONDO-GALAVIZ’S MOTIONS

           I.      Motion to Preclude Evidence of Collateral Source Benefits such as Medical
                   Insurance or Financial Lien Companies (ECF No. 151)

           Ms. Anchondo-Galaviz contracted a financial lien company, Marrick Medical, to fund

   her medical care, agreeing that she would eventually reimburse Marrick the full amount her

   providers billed for her treatments. With her Motion to Preclude Evidence of Collateral Source

   Benefits, Ms. Anchondo-Galaviz asks me to find that Marrick is a collateral source and, as such,

   to preclude any evidence of its involvement in her case at trial. State Farm intends to submit

   evidence of Marrick’s involvement because it alleges it will reveal “Plaintiff’s attorneys had

   control over [Ms. Anchondo-Galaviz’s] medical care.” (ECF No. 153 at 1). Whether that is true

   or not, I agree with State Farm that medical lien companies are not collateral sources. I find,

   however, that evidence of the discounted amounts paid by Marrick should be excluded from

   evidence pursuant to Federal Rule of Evidence 403.

           The common law Collateral Source Rule ensures that it is solely the tortfeasor’s

   responsibility to make an injured plaintiff whole. Volunteers of Am. Colo. Branch v.

   Gardenswartz, 242 P.3d 1080, 1083 (Colo. 2010). It consists of two components: a pre-verdict

   evidentiary component, and a post-verdict contract exception which has been codified by

   Colorado Revised Statutes § 13-21-111.6. Sunahara v. State Farm Mutual Auto. Ins. Co., 280

   P.3d 649, 654 (Colo. 2012). In 2010, the Colorado legislature amended the post-verdict contract

   exception, but specifically stated that the common law pre-verdict component remained

   unchanged. Colo. Rev. Stat. § 10-1-135(10)(a). At issue here is the pre-verdict component.

           The evidentiary rule is applied when a third party compensates or indemnifies a plaintiff.

   In that situation, the benefits conferred by that third party are collateral to the issue of the

   tortfeasor’s liability and therefore inadmissible at trial. Gardenswartz, 242 P.3d at 1083. The rule

                                                      2
Case 1:18-cv-01322-JLK-NYW Document 177 Filed 02/08/21 USDC Colorado Page 3 of 10




   ensures that a plaintiff’s damages are not reduced “on the grounds that the plaintiff already

   recovered his loss from a collateral source,” Sunahara, 280 P.3d at 654. Protection under the pre-

   verdict component is sweeping: amounts paid evidence is inadmissible for any purpose in a

   collateral source case. Wal-Mart Stores, Inc. v. Crossgrove, 276 P.3d 562, 567 (Colo. 2012).

   There is steady judicial consensus that the pre-verdict introduction of such evidence carries a

   significant danger of unfair prejudice. Smith v. Jeppsen, 277 P.3d 224, 228 (Colo. 2012).

          Ms. Anchondo-Galaviz argues that Marrick is a collateral source and so evidence

   regarding its involvement and the discounted payments it has made for her medical treatment

   should not be permitted at trial. “A collateral source is a person or company, wholly independent

   of an alleged tortfeasor, that compensates an injured party for that person’s injuries.” See Smith,

   277 P.3d at 228 (citation omitted).

          The agreement between Marrick and Ms. Anchondo-Galaviz makes it abundantly clear,

   however, that Ms. Anchondo-Galaviz is not compensated, indemnified, or allowed to recover her

   medical expenses:

                  [Plaintiff] understands, acknowledges and agrees that this
                  agreement is the only consideration that Marrick receives for its
                  purchase and conditional forbearance of collection of Medical Bills;
                  that Marrick is not an insurance company and does not charge or
                  collect premiums or finance charges; that Marrick is not a payer of
                  benefits under Section 10-1-135, Colorado Revised Statutes.
                  [Plaintiff] also understands, acknowledges and agrees that this
                  agreement will not be subject to any common law “make-whole”
                  doctrine. Marrick’s right to receive payment is absolute and not
                  contingent or in any way dependent upon any particular settlement,
                  verdict or judgment or upon [Plaintiff’s] recovery of full
                  compensation for… her injuries.

   (ECF 142-4 at 2, § 6). Marrick simply purchased Ms. Anchondo-Galaviz’s medical debt, and she

   remains contractually obligated to Marrick for the full value of her medical bills. In that fashion,




                                                    3
Case 1:18-cv-01322-JLK-NYW Document 177 Filed 02/08/21 USDC Colorado Page 4 of 10




   Marrick has become Ms. Anchondo-Galaviz’s creditor, and not a collateral source conferring a

   benefit on her.

          The Collateral Source Rule applies to plaintiffs who are going to be indemnified or

   compensated in some manner, and Marrick offers no such benefit to Ms. Anchondo-Galaviz.

   Thus, evidence regarding Marrick’s relationship with Ms. Anchondo-Galaviz and her providers

   is not barred by that Rule. To be admissible, however, the evidence must overcome other

   hurdles. First, only relevant evidence is admissible. See Fed. R. Evid. 402. And, second, relevant

   evidence may be excluded “if its probative value is substantially outweighed by a danger of one

   or more of the following: unfair prejudice, confusing the issues, misleading the jury, undue

   delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

          While I agree that evidence of the amount Marrick paid for the medical services

   procured by Ms. Anchondo-Galaviz could be relevant as evidence of the reasonable value of

   those services, see Kendall v. Hargrave, 349 P.2d 993, 994 (Colo. 1960), I find that the amounts-

   paid evidence under the circumstances presented here should be excluded pursuant to Federal

   Rule of Evidence 403. In light of the fact that Ms. Anchondo-Galaviz remains fully liable for the

   medical services she received, any probative value of the amounts-paid evidence is greatly

   outweighed by its potential to cause unfair prejudice and confuse or mislead the jury in the same

   way that evidence of collateral benefits are “readily subject to misuse by a jury.” Sunahara, 280

   P.3d at 654 (quoting Eichel v. New York Central Railroad Co., 375 U.S. 253, 254-55 (1963)).

           In sum, the Motion to Preclude Evidence of Collateral Source Benefits is denied insofar

   as it relates to Marrick Medical or any financial lien company. Evidence of the amounts paid by

   Marrick will, however, be excluded from trial. The motion is granted as to Ms. Anchondo-

   Galaviz’s health insurance; that issue is unopposed by State Farm. (ECF No. 151 at 1).



                                                   4
Case 1:18-cv-01322-JLK-NYW Document 177 Filed 02/08/21 USDC Colorado Page 5 of 10




          II.     Motion to Exclude Reference to the Damages Award Under C.R.S. § 10-3-
                  1116(1) (ECF No. 165)

          Ms. Anchondo-Galaviz also moves to exclude any reference to the statutory damages she

   seeks under Colorado Revised Statutes § 10-3-1116(1). That statute permits a first-party

   claimant, like Ms. Anchondo-Galaviz, to bring an action for two times the covered benefit as

   well as reasonable attorney fees and court costs when her claim for payment of benefits has been

   unreasonably delayed or denied. She argues that the availability of such statutory damages

   should not be mentioned to the jury, because it “does not have any probative value on the issue

   of whether State Farm unreasonably delayed or denied payment of the covered benefit.” (ECF

   No. 165 at 4). State Farm’s defense to her claim alleging unreasonable delay or denial is that Ms.

   Anchondo-Galaviz and her agents manufactured delays and obstructed State Farm’s efforts

   because they were motivated by the statutory damages. The existence of and content of the

   statutory award provision is therefore relevant and has probative value for State Farm’s defense.

   Any potential prejudice to Ms. Anchondo-Galaviz can be addressed in the instructions and

   explanations provided to the jury. Consequently, the motion is denied.



          III.    Motion to Exclude Reference of Harris v. Allstate, Windhorst v. State Farm, or
                  Plaintiff’s Counsel being Sanctioned in Those Cases (ECF No. 164)

          Ms. Anchondo-Galaviz is represented by attorneys from the Bendinelli Law Firm, P.C.,

   including Marco Frank Bendinelli. On multiple occasions, State Farm has referenced the

   Bendinelli firm’s past behavior to establish that Mr. Bendinelli has experience manufacturing

   unreasonable delay by insurers under similar circumstances. Counsel for State Farm has

   repeatedly referred to Mr. Bendinelli as having been “sanctioned” in Harris v. Allstate Ins. Co.,

   No. 09-cv-01953-LTP-MJW, 2010 WL 2543560 (D. Colo. June 22, 2010) and Windhorst v.



                                                   5
Case 1:18-cv-01322-JLK-NYW Document 177 Filed 02/08/21 USDC Colorado Page 6 of 10




   State Farm Mut. Auto. Ins. Co., No. 11CA1045, 2012 WL 1884652 (Colo. App. May 24, 2012),

   despite Judge Matsch’s recriminations for their misrepresenting the outcome in those cases. Ms.

   Anchondo-Galaviz now requests that I prohibit State Farm from making any reference at trial to

   her counsel having been previously sanctioned.

           Mr. Bendinelli’s experience and past actions are relevant to State Farm’s assertion that

   Mr. Bendinelli knows how to draw out the claims process and that he has employed similar delay

   tactics previously. By way of example, State Farm alleges that it requested an authorization for

   release of medical records from Ms. Anchondo-Galaviz in January 2014, and it was never

   provided. (ECF No. 1-5 at 7). The same refusal to execute an authorization was at issue in both

   Windhorst and Harris.

          In Harris, summary judgment was granted to the insurer when Mr. Bendinelli’s client

   “failed to satisfy the conditions precedent to coverage” by not executing an authorization form,

   among other failings. Harris, 2010 WL 2543560, at *4. In Windhorst, the court found that Mr.

   Bendinelli violated Rule 11, and it therefore awarded attorney fees to the insurer, writing “the

   Court concludes that plaintiff’s claims against State Farm were prosecuted by her counsel in bad

   faith.” Order on Att’y Fees at 10-12, Windhorst, No. 09-cv-1216 (Dist. Ct. Adams Cnty. June 28,

   2011), ECF No. 122-6. Mr. Bendinelli was not, however, “sanctioned,” as State Farm has

   suggested at least three times, and Ms. Anchondo-Galaviz is prejudiced by the inaccurate

   portrayal of her attorney’s history.

          Thus, the motion is granted in part as any reference to Ms. Anchondo-Galaviz’s counsel

   being “sanctioned” is prohibited. The motion, however, is denied without prejudice regarding

   reference to Mr. Bendinelli’s involvement in or the outcome of Harris v. Allstate or Windhorst v.




                                                    6
Case 1:18-cv-01322-JLK-NYW Document 177 Filed 02/08/21 USDC Colorado Page 7 of 10




   State Farm. If, at trial, issues concerning prior cases are again raised by either or both parties, a

   ruling will be made at that time. I caution all counsel to approach such issues with extreme care.



                                      STATE FARM’S MOTIONS

          IV.     Motion in Limine Regarding the Medical Opinions and Studies Provided by
                  Plaintiff’s Counsel (ECF No. 138)

          State Farm moves to preclude Ms. Anchondo-Galaviz “from presenting to the jury

   undisclosed and unfounded expert opinions via a letter from her attorney, through arguments of

   counsel, through questioning of witnesses intended to suggest these opinions exist and are valid,

   and by introducing an unrelated, preliminary medical study at trial.” (ECF No. 138 at 6). This

   dispute involves the reasonableness and appropriateness of Ms. Anchondo-Galaviz’s past and

   future radiofrequency ablation procedures, or RFAs. The ablations were first administered to

   Plaintiff on September 17, 2015, and first reported to State Farm by means of a May 2, 2016

   demand letter. (ECF No. 141-1 at 2-15). On August 1, 2016, Mr. Bendinelli’s son, and an

   attorney at the firm, sent a letter to State Farm mentioning that ablations may need to be repeated

   “indefinitely.” (ECF No. 141-1 at 22). He attached a copy of an article from the Journal of

   Korean Neurological Society entitled “The Efficacy of Repeated Radiofrequency Medial Branch

   Neurotomy for Lumbar Facet Syndrome.” State Farm has filed this motion to restrict all mention

   of and reliance upon the unfounded expert opinions of Ms. Anchondo-Galaviz’s attorney, or the

   medical article.

          State Farm’s motion is based on the following arguments: (1) the letter and article

   constitute inadmissible hearsay; (2) counsel’s opinions are impermissible expert testimony; and

   (3) the article is not connected to Ms. Anchondo-Galaviz and has been mischaracterized. State

   Farm is supported in its claims because Judge Matsch indicated that he would redact any

                                                     7
Case 1:18-cv-01322-JLK-NYW Document 177 Filed 02/08/21 USDC Colorado Page 8 of 10




   evidence of counsel’s opinions. (ECF No. 115-3 at 14 (“To the extent it’s making a claim, I

   redact it.”)).

           Specifically, Mr. Bendinelli, Jr. wrote:

                    In this evaluation, did State Farm consider that the Radiofrequency
                    procedure that Ms. Anchondo underwent is suggested to be repeated
                    every 10 to 18 months? Depending on the school of thought, the
                    medical literature suggests that, depending on the patient, these
                    procedures are needed to be repeated indefinitely. Kindly find
                    attached an authoritative article on the Efficiency of Radiofrequency
                    Medical Branch Neurotomy for Lumbar Facet Syndrome.

   (ECF No. 138-1). State Farm’s arguments are persuasive. Mr. Bendinelli, Jr. has no medical

   expertise, is not subject to cross-examination, and there is a valid concern of misleading the jury.

   See Fed. R. Evid. 403, 702, 801. The letter makes bold assertions, albeit partially couched in the

   form of a question. Additionally, Mr. Bendinelli Jr. mischaracterizes the article’s findings.

           I abide by Judge Matsch’s finding that the August 1, 2016 claims of the attorney should

   be redacted. The relevant paragraph can easily be redacted to read: “In this evaluation, did State

   Farm consider . . . the Radiofrequency procedure that Ms. Anchondo underwent?”

           The article is prohibited in its entirety. Though it is not long or difficult to understand, it

   has neither been proffered by a physician in the context of Ms. Anchondo-Galaviz’s treatment

   nor in the context of expert testimony. Based on those rulings, State Farm’s motion is granted.



           V.       Motion to Strike the Opinions of Mark Guilford Pursuant to Fed. R. Evid.
                    702 (ECF No. 142)

           Ms. Anchondo-Galaviz has retained Mark Guilford as an expert regarding the reasonable

   cost of medical care. Mr. Guilford is the CEO of AccuMed HealthCare Research, LLC, a data

   analytics company. State Farm objects to Mr. Guilford’s expertise, arguing that his methodology

   is faulty because (1) he only considered charges to Medicare beneficiaries and (2) his assessment

                                                      8
Case 1:18-cv-01322-JLK-NYW Document 177 Filed 02/08/21 USDC Colorado Page 9 of 10




   of the “reasonable value” of a medical service is based on unsatisfactory standard. Namely, State

   Farm is not satisfied by (a) Mr. Guilford’s reliance on the “usual charge for a procedure” because

   it is not risk adjusted and (b) Mr. Guilford’s assessment that a “customary” charge is a charge

   that falls within the 80th percentile.

           In its Motion and Reply, State Farm seems to misunderstand Mr. Guilford’s sources,

   reports, and methodologies. Mr. Guilford’s report is admittedly difficult to understand. While I

   find State Farm’s arguments to be misplaced, a Daubert hearing is necessary to consider whether

   Mr. Guilford’s technique is scientifically valid and properly applied to the facts of this case.

   Additionally, State Farm may have more success framing its arguments after having reviewed

   the Sur-Reply. Ms. Anchondo-Galaviz may decide to withdraw Mr. Guilford as a witness

   because of my ruling in Section I excluding evidence of the amounts paid by Marrick Medical. If

   so, counsel should notify the court so that a Daubert hearing will not be required.


           VI.     Motion to Preclude the Introduction of Testimony Regarding Claim
                   Specialist Tanaka’s Deposition Relating Solely to Medical Payments
                   Coverage Claims (ECF No. 166/167)

           Lastly, State Farm moves to preclude evidence of Claims Specialist Sheryl Tanaka’s

   deposition testimony regarding its handling of Medical Payments Coverage (MPC) claims on the

   basis that it could mislead the jury. As Ms. Anchondo-Galaviz has not yet designated portions of

   Ms. Tanaka’s deposition as testimony, I find this motion premature. The motion is denied

   without prejudice.



                                             CONCLUSION

           Accordingly, Ms. Anchondo-Galaviz’s motion to preclude evidence of involvement by a

   medical financial lien company pursuant to the Collateral Source Rule (ECF No. 151) is

                                                     9
Case 1:18-cv-01322-JLK-NYW Document 177 Filed 02/08/21 USDC Colorado Page 10 of 10




    DENIED IN PART; her motion to exclude reference to statutory damages (ECF No. 165) is

    DENIED; and her motion to exclude reference to her counsel being sanctioned in previous cases

    (ECF No. 164) is GRANTED IN PART. State Farm’s motion to restrict counsel’s non-expert

    medical opinions (ECF No. 138) is GRANTED, and its motion to preclude testimony of Claim

    Specialist Tanaka (ECF No. 167) is DENIED WITHOUT PREJUDICE. Finally, the court will

    set a Daubert hearing regarding the pending motion to exclude expert testimony (ECF No. 142).

    The parties are directed to email chambers jointly at Kane_Chambers@cod.uscourts.gov on or

    before February 19, 2021 with at least three mutually agreed upon dates and times for a hearing

    to be held during the first two weeks of March. 1 The parties are also ORDERED to jointly

    update their proposed jury instructions, then to file in CM/ECF and email a copy in editable

    format to on or before March 2, 2021. In doing so, they are directed to state their legal support

    and objections with specificity, particularly in relation to proposed instruction no. 3.7.



           DATED this 8th day of February, 2021.



                                                           ______________________________
                                                           JOHN L. KANE
                                                           SENIOR U.S. DISTRICT JUDGE




    1
     I would like for the hearing to be set in this timeframe, since this case is scheduled for a jury
    trial starting April 19, 2021. The trial date is firmly set in this court’s calendar, although I
    recognize that court-wide orders may enter striking the trial date should the COVID-19
    pandemic require.
                                                     10
